Citation Nr: 0819759	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 7, 
1999, for the grant of service connection for asbestosis, to 
include chronic obstructive pulmonary disease (COPD), 
bronchial asthma, and right heart failure.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1961 to November 
1963 and from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Unappealed RO rating decisions in June 1976, November 
1990, and April 1998 denied the veteran's claim of 
entitlement to service connection for residuals of pneumonia, 
bronchitis, and bronchial asthma, respectively.

2.  In June 1996 the veteran filed an application to reopen a 
claim of service connection for bronchial asthma; although 
the RO denied the claim, the veteran perfected an appeal of 
this determination to the Board.

3.  The veteran filed his claim of entitlement to service 
connection for asbestosis on February 7, 1999.

4.  In June 1999, the Board recharacterized the claim of 
service connection for bronchial asthma as one for 
respiratory disorder and denied service connection.  He 
appealed the Board's decision to the Court of Appeals for 
Veteran's Claims (Court), which in a January 2001 order, 
vacated and remanded the Board's decision.

5.  In a February 2001 rating decision, the RO granted 
service connection for asbestosis, effective February 7, 
1999, the date of the initial claim.

6.  In July 2001, the Board found that the grant of service 
connection for asbestosis dated in February 2001 represented 
a complete grant of the benefits sought on appeal.  The 
veteran did not file an appeal regarding this decision.


CONCLUSION OF LAW

The criteria for an effective earlier than February 7, 1999, 
for the grant of service connection for asbestosis, to 
include COPD, bronchial asthma, and right heart failure, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The veteran's asbestosis claim arises from his disagreement 
with the effective date following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

II. Earlier Effective Date of Service Connection for 
Asbestosis, to Include COPD, Bronchial Asthma, and Right 
Heart Failure

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110, 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q)(r).

The veteran claims entitlement to an effective date earlier 
than February 7, 1999, for the grant of service connection 
for asbestosis, to include COPD, bronchial asthma, and right 
heart failure.  Initially, he filed a claim of service 
connection for residuals of pneumonia in May 1976.  The RO, 
in a rating decision dated in June 1976, denied the claim and 
he did not file an appeal regarding this rating decision and, 
therefore, the decision became final.

In October 1990, the veteran filed a claim of entitlement to 
service connection for bronchitis.  The RO, in a rating 
decision dated in November 1990, denied the veteran's claim.  
The veteran did not file an appeal regarding this rating 
decision and, therefore, the decision became final.

In June 1996, the veteran filed a claim of entitlement to 
service connection for bronchial asthma, indicating that he 
wished to reopen his claim of May 1976.  In March 1997, the 
RO denied his claim.  The veteran perfected an appeal of the 
determination, and in a June 1999 decision, the Board 
recharacterized the veteran's claim as one of entitlement to 
service connection for a respiratory disorder, to encompass 
the veteran's then current diagnoses of bronchial asthma and 
COPD, and denied service connection.  The veteran appealed 
the decision of the Board to the Court, which, in January 
2001, vacated and remanded the Board's June 1999 decision.  
In February 2001, the RO granted service connection for 
asbestosis, effective February 7, 1999, and in July 2001 the 
Board found that the grant of service connection for 
asbestosis represented a complete grant of the issue of 
entitlement to service connection for a respiratory disorder 
as remanded by the Court, and therefore, was no longer on 
appeal.  This decision was not appealed to the Court.

The veteran filed a timely Notice of Disagreement as to the 
effective date assigned for the veteran's service-connected 
asbestosis disability.  In correspondence dated in January 
2004 he withdrew this claim for an earlier effective date for 
asbestosis.

In August 1997, the veteran filed a claim of clear and 
unmistakable error (CUE) in the March 1997 rating decision 
denying service connection for bronchial asthma.  In a rating 
decision dated in April 1998, the RO denied the veteran's 
claim.  The veteran did not file an appeal and therefore, the 
decision became final.

In September 2004, the veteran filed a claim for service 
connection for residuals of pneumonia.  In a rating decision 
dated in April 2005, the RO included the veteran's residuals 
of pneumonia in his service-connected rating for asbestosis, 
which is currently rated as 100 percent disabling effective 
February 7, 1999.  The veteran filed a timely NOD with regard 
to the effective date assigned for the veteran's residuals of 
pneumonia, now included and evaluated with the veteran's 
service-connected asbestosis disability.

As stated above, the effective date of an award of benefits 
will be the date of claim or the date entitlement arose, 
whichever is later.  The effective date of the veteran's 
asbestosis is February 7, 1999, the date his claim for 
service connection was filed.  This represents the earliest 
date for which service connection can be granted.  Subsequent 
to this grant, the RO has combined and evaluated the 
veteran's COPD and bronchial asthma with his asbestosis.  
However, the initial claim for which service connection was 
granted was dated in February 1999.  Previously, the 
veteran's claim of CUE in the RO denial of his claim of 
service connection for asthma in August 1997 was denied in 
April 1998 and not subsequently appealed, rendering the 
opinion final.  Therefore, entitlement to an earlier 
effective date cannot be established.  Lastly, the veteran's 
June 1996 claim of entitlement to service connection for 
bronchial asthma, which was denied by the RO and the Board, 
which characterized the condition as respiratory disorder to 
encompass the veteran's bronchial asthma and COPD, was 
remanded by the Court in June 1999.  However, the Board in a 
July 2001 decision found the veteran's claim for a 
respiratory condition no longer in appellate status as 
service connection for asbestosis had been previously 
granted.  This decision was not appealed to the Court and is 
final.

As such, the veteran has been awarded the earliest effective 
date available for his asbestosis, to include COPD, bronchial 
asthma, and right heart failure, as it is the date he filed 
his asbestosis claim and all other prior denials of all 
respiratory conditions are final, an earlier effective date 
is not warranted.


ORDER

Entitlement to an effective date earlier than February 7, 
1999, for the grant of service connection for asbestosis, to 
include COPD, bronchial asthma, and right heart failure.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


